Eeed, J.,
delivered the opinion of the court.
Appellant was convicted on a charge of murder and sentenced to the penitentiary for life. The proof in the case consisted of circumstantial evidence and a confession by appellant. The evidence is sufficient to support the verdict of guilty.
Appellant assigns as error the action of the trial court in permitting witnesses to testify relative to the measurement of shoes worn by appellant with tracks near the scene of the homicide, which measurements and comparisons were made while appellant was under arrest and in custody of an officer. Appellant claims that this was in *37violation of the constitutional provision that an accused' in a criminal prosecution should not he compelled to give evidence against himself. The evidence shows that the comparison of the footprints' was first made by the placing of shoes which belonged to appellant in the tracks. Afterwards appellant placed his foot, wearing one of the shoes, in the track. He was under arrest at the time, but did not make any objection to the comparison, and was not compelled by'coercion to do so. He was willing to place his foot in the track. Evidence showing the comparison of footprints as a means of identifying a guilty party is admissible. It is competent for a witness to testify that he has fitted shoes on the accused in tracks found near the scene of the crime. See note in 94 Am. St. Rep. 342, to the case of State v. Height, 117 Iowa, 650, 91 N. W. 935, 59 L. R. A. 437, and cases therein cited. We do not see any error in the comparison of footprints made in this case. State v. Sexton, 147 Mo. 89, 49 S. W. 452; Myers v. State, 97 Ga. 76, 25 S. E. 252; Thornton v. State, 117 Wis. 338, 93 N. W. 1107, 98 Am. St. Rep. 925.

Affirmed'.